Name: Commission Regulation (EC) No 44/2003 of 10 January 2003 amending Regulation (EC) No 2584/2000 establishing a system for the communication of information on certain supplies of beef, veal and pigmeat by road to the territory of the Russian Federation
 Type: Regulation
 Subject Matter: land transport;  information and information processing;  Europe;  animal product
 Date Published: nan

 Avis juridique important|32003R0044Commission Regulation (EC) No 44/2003 of 10 January 2003 amending Regulation (EC) No 2584/2000 establishing a system for the communication of information on certain supplies of beef, veal and pigmeat by road to the territory of the Russian Federation Official Journal L 007 , 11/01/2003 P. 0058 - 0059Commission Regulation (EC) No 44/2003of 10 January 2003amending Regulation (EC) No 2584/2000 establishing a system for the communication of information on certain supplies of beef, veal and pigmeat by road to the territory of the Russian FederationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 33(12) and Article 41 thereof, and to the corresponding provisions of the other regulations on the common organisation of the markets in agricultural products,Whereas:(1) Article 2 of Protocol 2 on mutual administrative assistance for the correct application of customs legislation annexed to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part(3), provides that the parties are to assist each other in ensuring that customs legislation is correctly applied, in particular by the prevention, detection and investigation of contraventions of that legislation. To implement that administrative assistance, the Commission, represented by the European Anti-Fraud Office (hereinafter referred to as "OLAF"), and the Russian authorities have concluded an arrangement establishing a mechanism for the communication of information on movements of goods between the Community and the Russian Federation.(2) As part of that administrative assistance, Regulation (EC) No 2584/2000(4) laid down, specifically in relation to the transport by road of beef, veal and pigmeat products bound for the Russian Federation, the information which operators must forward to the competent authorities of the Member States and the system for communicating that information between the competent authorities of the Member States, OLAF and the Russian authorities.(3) That information and the system of communication introduced will make it possible to trace exports of the products concerned to the Russian Federation and, where appropriate, detect cases in which a refund is not due and must be recovered.(4) In view of the success of the system introduced by Regulation (EC) No 2584/2000, the system for the communication of information should be extended to exports of the products concerned by any type of transport, a means should be devised to enable the exporter to specify more precisely the type of transport employed and a legal value should be conferred on the information obtained through this system.(5) Article 16(4) of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(5), as last amended by Regulation (EC) No 1253/2002(6), specifies that the Commission may provide in certain specific cases for proof of import to be furnished by specific documents or in some other way. Consequently, for the exports provided for by this Regulation, the information from the Russian authorities should be considered a new source of proof supplementing the existing sources of proof.(6) Regulation (EC) No 2584/2000 should accordingly be amended.(7) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2584/2000 is hereby amended as follows:1. In the title, the words "by road" are deleted.2. In the first subparagraph of Article 1, the words "by truck" are deleted.3. Article 2 is replaced by the following:"Article 2Exporters wishing to benefit from the provisions referred to in Article 4(2) shall communicate to the central body designated by each Member State of export, for each export declaration, within ten working days of the date of unloading of the products in Russia, the following information:(a) the export declaration number, the customs office of export and the date on which the export customs formalities were completed;(b) a description of the goods, indicating the eight-figure product code of the combined nomenclature;(c) the net quantity in kilograms;(d) the TIR carnet number or the reference number of the Russian DKD internal transit document, or the number of the TD1/IM40 declaration of release for home use in Russia;(e) the container number, if applicable;(f) the identification number and/or the name of the means of transport at the time of entry of the consignment in Russia;(g) the licence number of the warehouse under customs supervision to which the product was delivered in Russia;(h) the date of delivery of the product to the warehouse under customs supervision in Russia."4. Article 4(2) is replaced by the following:"2. Where it is positive, the reply of the Russian authorities, as referred to in Article 3(3), shall be regarded as proof that the customs import formalities have been completed in accordance with Article 16(1) of Regulation (EC) No 800/1999."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to consignments for which export declarations are accepted from 1 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 327, 28.11.1997, p. 48.(4) OJ L 298, 25.11.2000, p. 16.(5) OJ L 102, 17.4.1999, p. 11.(6) OJ L 183, 12.7.2002, p. 12.